DETAILED ACTION
This action is responsive to the Request for Continuation filed on 1 August 2022. Claims 1-2, 4-12, 14-23 are pending in the case. Claims 1, 17, 18 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 1 August 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2022(3) were filed after the mailing of the final on 2 May 2022. The IDS submitted 4 August 2022 was filed after the filing date of the request for continued examination on 1 August 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Applicant’s Response
In Applicant’s response dated 1 August 2022 (hereinafter Response), Applicant amended Claims 1-2, 7-9, 11-12, 14-16; cancelled Claim 3; added claims 19-23 and argued against the objections and/or rejections previously set forth in the Office Action dated 2 May 2022 (hereinafter Previous Action).
The cancelation of claim 3 renders moot the previous rejection of the claim under 35 USC 112(a) as failing to comply with the written description requirement and the previous rejection of the claim under 35 USC 112(b) as indefinite.
Applicant’s amendment to claim 1 cures the previously-identified deficiencies with claim 11 (see Remarks page 12), thus the previous rejection of claim 11 under 35 USC 112(a) as failing to comply with the written description requirement and the previous rejection of the claim under 35 USC 112(b) as indefinite are respectfully withdrawn.
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, 11-12, 14, 17-19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yknots Industries LLC (WO 2013/169854 A2, Bernstein, hereinafter YKNOTS, newly cited) in view of BONG (Pub. No.: US 2010/0005390 A1, previously cited) further in view of JEONG (Pub. No.: US 2013/0088455 A1, previously cited).
Regarding claim 1, YKNOTS teaches the method, comprising: at an electronic device with a display, and a touch-sensitive surface (e.g. the device of FIGs 1, 2; while the exemplary figures relied upon below are illustrated with touch input provided at a touchpad as in FIGs 3, 4B, the techniques are applicable to any device that has a touchscreen (see e.g. [0009],[0060],[00112],[00148]):
displaying, on the display, a home screen user interface that includes a first application icon that is associated with a plurality of actions for interacting with the electronic device (see e.g. FIGs 8A, 8E, [00209] desktop user interface 12000 with one or more user interface objects 12002-1 through 12002-2 which may be application launch icons [00217] context menu 12014 will be displayed in response to touch input interaction with respect to object 12002-2), wherein the plurality of actions include one or more other actions;
while displaying the home screen user interface that includes the first application icon, detecting an input that includes detecting a contact at a first location on the touch-sensitive surface that corresponds to a location of the first application icon on the display ([00217] context menu 12014 will be displayed in response to touch input with respect to object 12002-2); and
in response to detecting the input that includes detecting the contact at the first location on the touch-sensitive surface that corresponds to the location of the first application icon on the display ([00217] context menu 12014 will be displayed in response to touch input with respect to object 12002-2):
in accordance with a determination that the input meets first criteria, wherein the first criteria are met before a characteristic value of the input has increased from below a first input threshold to above the first input threshold, displaying, on the display, a menu that includes graphical representations of the plurality of actions ([00217] the intensity of contact 12006 is, optionally, increased above the first activation threshold… In response to detecting the decrease in the intensity of contact 12006 below the second activation threshold, after concurrent detection of the increase in the intensity of contact 12006 above the first activation threshold, as illustrated in FIG 8E context menu 12014 is displayed; note that [00224] makes clear the order of intensity detection may optionally be reversed; [00243] displaying the context menu corresponds to a right-click operation) that includethe one or more other actions (as can be seen in FIG 8E);


wherein the step of detecting the input that includes detecting the contact at the first location on the touch-sensitive surface includes:
at least one time that the input meets the first criteria before the characteristic value of the input has increased from below the first input threshold to above the first input threshold and the menu is displayed (clearly the menu can be displayed at least once),


In the embodiment of YKNOTS discussed above, the reference is silent regarding the menu also including a direct selection action, thus the reference cannot be relied upon to expressly disclose in accordance with a determination that the input meets direct-selection criteria, wherein the direct-selection criteria are met when the contact has been maintained at the first location on the touch-sensitive surface when the characteristic value of the input has increased from below the first input threshold to above the first input threshold while the contact is maintained on the touch-sensitive surface throughout the input, performing the direct-selection action.
Further, in the embodiment of YKNOTS discussed above, the reference is silent regarding selecting and executing any of the menu options, thus the reference cannot be relied upon to expressly disclose in accordance with a determination that the contact has moved from the first location across the touch-sensitive surface to a second location on the touch-sensitive surface before the characteristic value of the input has increased from below the first input threshold to above the first input threshold, wherein the second location corresponds to a graphical representation of a first action of the one or more other actions on the display, performing the first action of the one or more other actions.
BONG may be relied upon to teach it was known at the time of YKNOTS a technique of providing a user interface that includes a selectable user interface object that is associated with a plurality of actions for interacting with the user interface, wherein the plurality of actions includes a direct-selection action and one or more other actions such that a menu is displayed and interacted with when the input location corresponds to a location of the selectable user interface object on the display when the input location corresponds to a location of the selectable user interface object on the display and in accordance with a determination that the input meets direct-selection criteria, wherein the direct-selection criteria are met when the contact has been maintained at the first location on the touch-sensitive surface when the characteristic value of the input has increased from below the first input threshold to above the first input threshold while the contact is maintained on the touch-sensitive surface throughout the input, performing the direct-selection action (see broad method in FIG 4 [0080-0081] (S202 when pressure-touch input detected, S204 display one or more menu items; S206 determine if menu item is chosen; S208 execute menu item) illustrated in FIG 10a, [0116-0117] in a navigation screen, user pressure-touch near the icon representing a camera invokes menu items 513, such that the different menu items may be chosen in response to different levels of pressure; [0117] if a pressure-touch input corresponding to the fourth-level pressure is detected from a predetermined point on the map screen 510, and thus, the 'Address' menu item is chosen, as shown in FIG. 10(a), address information 517 of a place represented by the predetermined point on the map screen 510 may be displayed on the map screen 510, as shown in FIG. 10(b)). 
Note that BONG provides several different menu items (as can be seen in FIG 10a) and isn’t limited to only this user example interface (see [0079] controller 180 may display an operating screen corresponding to a menu chosen by the user on the display module 151, which includes a touch screen (S200). The operating screen may be an idle screen, a map screen, a webpage screen or an image screen).
Note also that BONG at least suggests in accordance with a determination that the contact has moved from the first location across the touch-sensitive surface to a second location on the touch-sensitive surface before the characteristic value of the input has increased from below the first input threshold to above the first input threshold, wherein the second location corresponds to a graphical representation of a first action of the one or more other actions on the display, performing the first action of the one or more other actions because BONG states at [0081] Alternatively, each of the menu items displayed in operation S204 may be chosen in response to an ordinary touch input, thus suggesting that any known “ordinary touch input” for moving to and selecting a displayed menu option could be used, once the menu has been displayed.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YKNOTS and BONG before them, to have improved YKNOTS with BONG by making at least one of the menu actions of YKNOTS a direct selection action such that it can be executed based on the user providing sufficient pressure to select that action, with a reasonable expectation of success. The combination is motivated by at least BONG [0008] it is necessary to develop ways to control the operation of a mobile terminal in various manners.
In the interests of providing a complete rejection on the merits, should Applicant disagree that the “ordinary touch input” of BONG does not sufficiently teach in accordance with a determination that the contact has moved from the first location across the touch-sensitive surface to a second location on the touch-sensitive surface before the characteristic value of the input has increased from below the first input threshold to above the first input threshold, wherein the second location corresponds to a graphical representation of a first action of the one or more other actions on the display, performing the first action of the one or more other actions as recited in the claim, JEONG may be relied upon to cure this deficiency.
JEONG is similarly directed to a method for displaying a menu of options in response to a touch event that exceeds a particular threshold (see e.g. FIG 19 [0178, 0180, 0182], (1903) detect touch event; (1909) touch input event >= TH? (1911) activate option menu). JEONG further teaches in accordance with a determination that the contact has moved from the first location across the touch-sensitive surface to a second location on the touch-sensitive surface before the characteristic value of the input has increased from below the first input threshold to above the first input threshold, wherein the second location corresponds to a graphical representation of a first action of the one or more other actions on the display, performing the first action of the one or more other actions (FIG 19 [0184-0186] (1913) sense movement of touch event (1915) adaptively change and set option value of activated option menu (1917) sense release of touch event (1919) execute function based on option value when touch event is released).
Note that the “adaptively change and set option value of activated option menu” taught in JEONG includes gradually fading out the other actions of a menu ([0093] An operation for sequentially activating an option menu by depths changed according to movement of a touch event is described below. Here, the option menu is removed from the screen by applying a visual effect in which an option menu gradually disappears such as fade out. When the option menu remains on the screen, the option menu may be converted into a semi-transparent form or be expressed to have a circle. When the new option menu is activated, the new option menu may be expressed by applying a visual effect in which an option menu gradually disappears such as fade in).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YKNOTS- BONG and JEONG before them, to have combined YKNOTS-BONG and JEONG using the menu navigation and selection operations taught in JEONG as the ordinary touch input used to select a menu option to execute as taught in BONG, with expected and predictable results, the combination motivated by the teaching in JEONG [0207-0208] of improving the user experience with the device.
In combination, YKNOTS- BONG-JEONG teaches wherein the step of detecting the input that includes detecting the contact at the first location on the touch-sensitive surface includes: at least one time that the input meets the first criteria before the characteristic value of the input has increased from below the first input threshold to above the first input threshold and the menu is displayed (at least one time the user can view a menu), at least one time that the input meets the direct-selection criteria when the contact has been maintained at the first location on the touch-sensitive surface when the characteristic value of the input increased from below the first input threshold to above the first input threshold, and the direct-selection action is performed (at least one time the user can direct-select an option from a menu), and at least one time that the contact has moved from the first location to the second location before the characteristic value of the input has increased from below the first input threshold to above the first input threshold, and the first action of the one or more other actions is performed (at least one time the user can select and execute an action from displayed menu).
Regarding dependent claim 2, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches wherein each of the direct-selection action and the one or more other actions is individually selectable in the menu displayed on the home screen user interface (relying on YKNOTS to teach the context menu of actions as in e.g. FIG 8E; relying on BONG to teach individually selectable options including the direct selection action modification to YKNOTS as explained in claim 1).
Regarding dependent claim 3 – canceled.
Regarding dependent claim 4, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches wherein the menu is displayed when the contact meets a second input threshold that is lower than the first input threshold used in the direct-selection criteria (see e.g. YKNOTS [00217] the intensity of contact 12006 is, optionally, increased above the first activation threshold… In response to detecting the decrease in the intensity of contact 12006 below the second activation threshold, after concurrent detection of the increase in the intensity of contact 12006 above the first activation threshold, as illustrated in FIG 8E context menu 12014 is displayed; note that [00224] makes clear the order of intensity detection may optionally be reversed).
Regarding dependent claim 5, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches wherein displaying the menu that includes graphical representations of the plurality of actions that include the direct-selection action and the one or more other actions includes applying a visual effect to visually distinguish the direct-selection action from the one or more other actions in the menu (see at least BONG FIG 10a; note the highlighting applied to “Address” which may be selected using a particular pressure threshold [0116]).
Regarding dependent claim 6, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches wherein displaying the menu that includes graphical representations of the plurality of actions that include the direct-selection action and the one or more other actions includes presenting the menu gradually in accordance with an increase in intensity of the contact (see at least JEONG [0093] applying a visual effect to gradually fade in an option menu).
Regarding dependent claim 7, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches in accordance with the determination that the input meets the direct-selection criteria, applying a second visual effect to the direct-selection action to visually distinguish the direct- selection action from the one or more other actions in the menu (see at least BONG FIG 10a; note the highlighting applied to “Address” which may be selected using a particular pressure threshold [0116]).
Regarding dependent claim 8, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches in accordance with the determination that the input meets the direct-selection criteria, gradually fading out the other actions to visually emphasize the direct-selection action in the menu (see at least JEONG [0093] applying a visual effect to gradually fade out an option menu).
Regarding dependent claim 11, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further suggests while displaying the menu in accordance with the determination that the input meets the selection first criteria: detecting a termination of the input; detecting a second input including detecting a second contact on the touch-sensitive surface at a second location on the touch-sensitive surface that corresponds to a position on the display that is outside of the displayed menu; and in response to detecting the second input, ceasing to display the menu because YKNOTS teaches displaying at different menu when a similar input thresholding sequence is detected at a different location on the screen (see e.g. FIG 8N discussed at [00226] start of input detected at an empty space location which causes display of a different context menu), and as FIG 8N does not show two different context menus, one having ordinary skill in the art would recognize that the device could have ceased displaying context menu 12014 when a previous touch input sequence ended and a new touch input sequence began as would be expected (that is, only one contextually-dependent menu is typically displayed when a “right-click” action is performed to show a contextually-dependent menu, where the “right-click” action has been replaced in YKNOTS with the pressure-sensitive action)).
Regarding dependent claim 12, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches wherein the menu is displayed overlaid over a portion of the home screen user interface and adjacent to the first application icon (see at least YKNOTS FIG 8E; alternatively see BONG FIG 10a).
Dependent claim 13 – canceled.
Regarding dependent claim 14, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches wherein performing the direct-selection action includes updating the home screen user interface (under the interpretation that the user interface of a particular application changes, see specific example in BONG [0117], FIGs 10(a)-10(b)) showing address information in response to fourth level pressure; [0118] FIGs 11(a)-11(b) showing picture information in response to third level pressure; see also JEONG [0181] the controller 500 may control a photographing function allocated to a photographing button in a photographing mode, a transmission function allocated to a transmission button in a messenger mode, a recording function allocated to a recording button in a broadcasting mode, and a playback function allocated to a playback button in a media mode; further suggested at YKNOTS because one of the menu actions of menu 12014 is “Open” suggesting opening (launching) the application associated with the application launch icon 12002-2).
Regarding claim 17, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, similarly teaches the electronic device comprising a display; a touch-sensitive surface; one or more sensors to detect intensity of contacts with the touch-sensitive surface; one or more processors; memory; and one or more programs (structural components in device of FIGs 1-2 of YKNOTS as relied on in the rejection of claim 1) wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: operations analogous to those recited in claim 1, thus rejected under similar rationale.
Regarding claim 18, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, similarly teaches the non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a touch-sensitive surface, and one or more sensors to detect intensity of contacts with the touch-sensitive surface (structural components in device of FIGs 1-2 of YKNOTS as relied on in the rejection of claim 1) cause the device to: perform operations analogous to those recited in claim 1, thus rejected under similar rationale.
Regarding dependent claim 19 (new), incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches in response to detecting the input that includes detecting the contact at the first location on the touch-sensitive surface that corresponds to the location of the first application icon on the display: in accordance with a determination that the input meets second criteria different from the first criteria and the direct-selection criteria, wherein the second criteria are met when lift-off of the contact is detected before the first criteria are met by the input and before the contact has moved more than a threshold amount from the first location on the touch-sensitive surface, replacing display of the home screen user interface with a default user interface of a first application that corresponds to the first application icon (interpreted as detecting a “tap to launch application”, see at least YKNOTS [0086] “detecting finger tap gesture”; as is well understood in the art, “tapping” an application launch icon will launch the application; note also [00214] displaying a new application window).
Regarding dependent claim 22 (new), incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches while displaying the menu that includes graphical representations of the plurality of actions that include the direct-selection action and the one or more other actions, detecting a second input that includes detecting a second contact at the first location on the touch-sensitive surface that corresponds to the location of the first application icon on the display (this would be any other input that could be used to dismiss the menu and start a new interaction sequence; see at least discussion in rejection of claim 11) and in response to detecting the second input that includes detecting the second contact at the first location on the touch-sensitive surface that corresponds to the location of the first application icon on the display: in accordance with a determination that the second input meets second criteria different from the first criteria and the direct-selection criteria, replacing display of the home screen user interface with a default user interface of a first application that corresponds to the first application icon (e.g. the “tap to launch application” taught by YNOTS as rejected in claim 19 above).
Regarding dependent claim 23 (new), incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches wherein the menu that includes graphical representations of the plurality of actions is displayed along with the first application icon without launching a first application that corresponds to the first application icon (see at least YKNOTS FIG 8E and discussion [0217].  As one of the available menu actions is “Open” it is reasonable to assume that the application is not launched until the “Open” action is selected and performed).
Claim 9 is rejected under 35 USC 103 as unpatentable over YKNOTS in view of BONG further in view of JEONG, further in view of BECKER (Patent No.: US 6,734,882 B1, previously cited).
Regarding dependent claim 9, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, does not appear to expressly disclose in accordance with the determination that the input meets the direct-selection criteria, gradually shrinking the menu to conceal the graphical representations of the other actions in the menu while the graphical representation of the direct-selection action remains displayed in the menu. At best, JEONG will adjust the display of the menu as the user interacts with the menu as noted in the rejection of claim 1.
BECKER teaches gradually shrinking a menu to conceal the graphical representations of the other actions in the menu while the graphical representation of the selected action remains displayed in the menu (see e.g. (col 2 lines 40-56); more detail at (col 4 line 35) new GUI control element is referred to herein as a menu-list. The first display state of the menu-list control element 400, referred to herein as the menu state, is illustrated in FIG. 4…the menu state presents the user with a single selection 404 which can be accessed to further display data on the GUI to the user. User can also activate the menu as if it were a well-known pull-down menu, which provides (col 4 line 57) As shown in FIG. 5, the list state of the menu-list control element 400 presents the data to the user as a list 501. User can make selection from list; (col 5 line 35) the menu-list control element is configured to dynamically transition between display states based on user manipulation with the menu-list control element).
 Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YKNOTS-BONG-JEONG and BECKER before them, to have combined YKNOTS-BONG-JEONG (displaying a pressure-based menu with dynamic adjustment of the menu based on interaction) and BECKER (collapsing a menu to hide unselected menu options) and arrived at the claimed invention, motivated by the teachings at BECKER (col 2 line 40) optimally present a list of items for both large and small amounts of available display space; in other words, optimize the available display space by removing display of those elements which do not need to be displayed).
Claim 10 is rejected under 35 USC 103 as unpatentable over YKNOTS in view of BONG further in view of JEONG, further in view of FITZMAURICE et al. (US 2004/0141010 A1, previously cited).
Regarding dependent claim 10, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, does not appear to expressly disclose in accordance with the determination that the input meets the direct-selection criteria, moving the graphical representation of the direct-selection action closer to a first position on the display that corresponds to the first location on the touch-sensitive surface. At best, JEONG will adjust the display of the menu as the user interacts with the menu as noted in the rejection of claim 1.
FITZMAURICE teaches moving the graphical representation of a default menu action closer to a first position on the display that corresponds to the first location on the touch-sensitive surface ([0055] FIGS. 13-18 depict an alternate design for the pan-zoom tool 230. This version of the pan-zoom tool 230 allows for multiple modes to be "locked-in" as the default action while providing multiple one-shot actions and modalities selectable thru the use of a radial layout of control zones 232-240. … To change modes or do a one-shot action, the user "taps" the pen to the screen to pin the menu, then performs a "small hop" in the designated direction (e.g., north, east, south, west) to select a different tool (and this also assigns that tool to the center region to be default action). Performing a "larger hop" will engage the default mode and reposition (i.e., center) the menu.; note FIG 6 which explains determining whether the menu is pinned or not pinned to a particular location; when it should be unpinned, the tracking menu is moved and (116) re-centered on the location of the input of the transducer {stylus or pen}).
FITZMAURICE teaches [0005-0006] that using fixed (pinned) menus is time-consuming, thus the ability to avoid tool palette round trips for such limited input device systems when pan and zoom operations are being performed is needed. Note that the method (entirety of FIG 6) allows the user to initiate display of a tracking menu with a default action, change the default action, pin the tracking menu to a particular location, as well as have the tracking menu follow the stylus input.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YKNOTS-BONG-JEONG and FITZMAURICE before them, to have combined YKNOTS-BONG-JEONG (displaying a pressure-based menu with dynamic adjustment of the menu based on interaction) and FITZMAURICE (controlling the display position of a touch-based menu action) and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the improvement to displaying and controlling menus explained in FITZMAURICE [0005-0006].
Claim 15 is rejected under 35 USC 103 as unpatentable over YKNOTS in view of BONG further in view of JEONG, further in view of YACH (US 2002/0128036 A1, previously cited).
Regarding dependent claim 15, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches wherein the first application icon corresponds to a message interface (see YKNOTS FIG 4A icon 424 for launching the messages application; see [0098] which explains the functions provided by instant messaging  module which includes send/receive messages; note that BONG also supports text messaging at [0033, 0049]; note that JEONG also supports text messaging at [0070,0088-0089] messenger mode), however the combination fails to expressly disclose and the menu includes a reply action as the direct-selection action, and a reply all action and a forward action as the other actions. 
YACH makes clear that known menu actions for a message in a messaging interfaces includes at least a reply action, and a reply all action and a forward action (see e.g. [0056] and FIG 2B). By applying the menu technique of YKNOTS-BONG-JEONG to the similar device and operating screen of YACH, it is immediately apparent that the claimed use of the menu can be achieved (each message menu item is capable of being direct-selected using pressure).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YKNOTS-BONG-JEONG and YACH before them, to have combined YKNOTS-BONG-JEONG (teaching a pressure-sensitive menu system and a messaging application launch icon) and YACH (teaching a messaging menu) and arrived at the claimed invention, the combination motivated by applying the known menu technique for launching different actions to a specific message in a message interface which provides message actions with a reasonable expectation of success, the combination motivated by the suggestion in YKNOTS-BONG-JEONG for the use of the menu control functions for applications and specific example messaging application icon.
Claim 16 is rejected under 35 USC 103 as unpatentable over YKNOTS in view of BONG further in view of JEONG, further in view of CHENG, Jacqui et al. (iPhone 5: a little bit taller, a little bit baller. Article posted at Ars Technica on 09/24/2012. Retrieved from [https://arstechnica.com/gadgets/2012/09/iphone-5-a-little-bit-taller-a-little-bit-baller/3/] on [10/14/2021 3:52:34 PM]. 22 pages, previously cited).
Regarding dependent claim 16, incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further teaches wherein the first application icon corresponds to a camera icon application (see e.g. YKNOTS FIG 4a icon 430 for a camera application, imaging/camera module 143 [0076,0097]; note BONG supports a camera operation [0037]; note JEONG also teaches a camera module [0024, 0055] for a photographing function/mode [0068,0075]. Thus, the combination suggests the menu includes a still camera mode as the direct-selection action, and a video camera mode… as the other actions (recognized functions for the camera provided by the above citations). However, the combination may not be relied upon to expressly disclose a panorama mode.
CHENG teaches the iPhone® 5 at its release included camera hardware that was capable of taking still photo graphs, video, and panorama using a camera application which could be launched and used to switch between these modes (page 2: Multiple images can be shot in rapid succession. Even launching the camera or switching between video and still mode feels instantaneous; page 3: The other addition to the Camera app is a new panorama mode). By applying the menu technique of YKNOTS-BONG-JEONG to the similar device and operating screen of CHEN, it is immediately apparent that the claimed use of the menu can be achieved (each camera menu item is capable of being direct-selected using pressure).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YKNOTS-BONG-JEONG and CHEN before them, to have combined YKNOTS-BONG-JEONG (a general method of operating a pressure-based menu to select actions and a camera application) and CHEN (teaching the specific camera actions to be controlled) and arrived at the claimed invention, the combination motivated by applying the known menu technique for launching different actions to a specific camera application which provides camera actions with a reasonable expectation of success.
Claim 20 is rejected under 35 USC 103 as unpatentable over YKNOTS in view of BONG further in view of JEONG, further in view of CHAUDHRI (Pub. No.: US 2010/0231533 A1; newly cited).
Regarding dependent claim 20 (new), incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, does not appear to expressly disclose in response to detecting the input that includes detecting the contact at the first location on the touch-sensitive surface that corresponds to the location of the first application icon on the display: in accordance with a determination that the input meets third criteria different from the first criteria and the direct-selection criteria, wherein the third criteria are met when the first contact has moved by more than a threshold amount of movement before the first criteria are met by the input, replacing display of the home screen user interface with a search user interface (per instant application as originally filed [00321] entering a search mode as in FIGs 11K-11N [00325] movement of contact to initiate search mode).
CHAUDHRI is directed to (abstract) a multifunction device with a touch screen display and a plurality of applications concurrently displays a first plurality of application launch icons in a first area of the touch screen display, detects a first input by a user, and in response to detecting the first input by the user, displays a search input area on the touch screen display. A home screen user interface is shown in FIG 5C with contact 5032 shown moving in direction 5034; FIGs 5D and 5E shows the transition between the home screen user interface and a search interface; while FIG 5F shows the search interface after the transition. See [0138], [0152-0153]. 
While the illustrating figure does not explicitly show position 5032 corresponds to the location of an application icon on the display, CHAUDHRI has no explicit requirement that position 5032 be on an empty space in the user interface, merely that a swipe gesture (touch plus motion) is detected in the correct direction. Determining the input meets the criteria for a swipe gesture is clearly different criteria than either the first criteria or the direct-selection criteria.
Thus CHAUDHRI may be relied upon to teach/suggest in response to detecting the input that includes detecting the contact at the first location on the touch-sensitive surface that corresponds to the location of the first application icon on the display: in accordance with a determination that the input meets third criteria different from the first criteria and the direct-selection criteria, wherein the third criteria are met when the first contact has moved by more than a threshold amount of movement before the first criteria are met by the input, replacing display of the home screen user interface with a search user interface.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YKNOTS-BONG-JEONG and CHAUDHRI before them, to have applied to the method of YKNOTS-BONG-JEONG the search mode initiation technique taught in CHAUDHRI with a reasonable expectation of success, the combination motivated by at least CHAUDHRI [0005] there is a need for multifunction devices with faster, more efficient methods and interfaces for search.
Claim 21 is rejected under 35 USC 103 as unpatentable over YKNOTS in view of BONG further in view of JEONG, further in view of HERZ et al. (Pub. No.: US 2009/0178008 A1, newly cited).
Regarding dependent claim 21 (new), incorporating the rejection of claim 1, YKNOTS-BONG-JEONG, combined at least for the reasons discussed above, further suggests while displaying the menu that includes the graphical representations of the plurality of actions that include the direct-selection action and the one or more other actions, detecting a second input that includes detecting a second contact at the first location on the touch-sensitive surface that corresponds to the location of the first application icon on the display (this would be any other input that could be used to dismiss the menu and start a new interaction sequence; see at least discussion in rejection of claim 11). However, the combination of references does not appear to expressly disclose in response to detecting the second input that includes detecting the second contact at the first location on the touch-sensitive surface that corresponds to the location of the first application icon on the display: in accordance with a determination that the second input meets fourth criteria different from the first criteria and the direct-selection criteria, displaying the home screen user interface in a reconfiguration mode, wherein the first application icon is repositionable in the home screen user interface in the reconfiguration mode (per instant application as originally filed [00321] entering a rearrangement mode as in FIGs 11O-11P [00326] position of contact stays substantially stationary for threshold period of time)
HERZ is directed to (abstract) detecting a first finger gesture on the touch screen display; in response to detecting the first finger gesture, initiating a user interface reconfiguration process, and varying positions of one or more icons in the first set of the first plurality of icons about respective average positions. FIG 11H illustrates touch input 1114 received with respect to application icon 149-2 which is displayed in a home screen user interface.  This input results in the reconfiguration mode which is illustrated in FIG 11I. Once the device is in reconfiguration mode, the icons are repositionable as illustrated in at least FIG 11J. See method in at least FIG 12a. [0297] explains the criteria used to recognize the gesture for initiating reconfiguration mode (contact with an icon in the first set of the first plurality of icons (e.g., gesture 1114 on stocks icon 149-2, FIG. 11H) for greater than a predetermined time (e.g., 0.5-2.0 seconds).) which is clearly different criteria than either the first criteria or the direct-selection criteria recited in parent claim 1.
Thus, HERZ may be relied upon to teach in response to detecting the second input that includes detecting the second contact at the first location on the touch-sensitive surface that corresponds to the location of the first application icon on the display: in accordance with a determination that the second input meets fourth criteria different from the first criteria and the direct-selection criteria, displaying the home screen user interface in a reconfiguration mode, wherein the first application icon is repositionable in the home screen user interface in the reconfiguration mode.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YKNOTS-BONG-JEONG and HERZ before them, to have combined YKNOTS-BONG-JEONG and HERZ by adding the reconfiguration mode and the mechanism for initiating the reconfiguration mode with a reasonable expectation of success, the combination motivated by at least HERZ [0006-0007] Some conventional user interfaces can be configured by users, thereby allowing at least partial customization. Unfortunately, the process of modifying such conventional user interfaces is often as cumbersome and complicated as the use of the conventional user interface itself…  there is a need for more transparent and intuitive user interfaces for portable devices that enable a user to easily configure the user interface.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173